[Cite as State v. Harrison, 2020-Ohio-6967.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 JEFFERSON COUNTY

                                          STATE OF OHIO,

                                          Plaintiff-Appellee,

                                                  v.

                                      DARYL D. HARRISON,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                          Case No. 19 JE 0009


                                Appellant’s Application for Reopening


                                         BEFORE:
                Cheryl L. Waite, Carol Ann Robb, David A. D’Apolito, Judges.


                                               JUDGMENT:
                                                 Denied.


 Atty. Timothy Young, Ohio Public Defender and Atty. Craig M. Jaquith, Assistant State
 Public Defender, Office of the Ohio Public Defender, 250 E. Broad Street, Suite 1400,
 Columbus, Ohio 43215, for Defendant-Appellant.



                                      Dated: December 31, 2020


 PER CURIAM.
                                                                                        –2–


       {¶1}   Appellant Daryl D. Harrison has filed an application to reopen his appeal.

He raises a single assignment of error arguing that his appellate counsel was ineffective

for failing to challenge the sufficiency of the evidence supporting his tampering with the

evidence conviction. He argues that he had no reason to know that officers would

commence a firearm investigation when they approached his vehicle. Because he did

not know a firearm investigation was likely to commence, he argues that his actions in

concealing the firearm did not constitute tampering with evidence pursuant to State v.

Straley, 139 Ohio St.3d 339, 2014-Ohio-2139, 11 N.E.3d 1175. For the reasons provided,

Appellant's application for reopening is denied.

                                Factual and Procedural History

       {¶2}   Appellant was charged with several crimes in two separate indictments that

were later consolidated for the purpose of trial. Here, he challenges only his tampering

with the evidence conviction associated with case number 18 CR 216. In that case, the

following facts are relevant:


       [O]n December 13, 2018 * * * Steubenville police officers were dispatched

       to a Wendy’s restaurant located at Hollywood Plaza to conduct a welfare

       check on two individuals who were reportedly smoking marijuana in a

       Sports Utility Vehicle (“SUV”). (4/1/19 Trial Tr. Vol. III, p. 324.) Patrolman

       James Marquis arrived at the scene first. Officer Sean Exterovich and

       Patrolman Edward Karovic arrived shortly thereafter. Two of the cruisers

       had cameras mounted on their dashboard and the officers wore

       microphones which captured the events.




Case No. 19 JE 0009
                                                                                        –3–


      When the officers walked towards the vehicle, they observed Appellant in

      the driver’s seat of the vehicle and a woman later identified as his girlfriend

      in the passenger seat. Officers observed both occupants reach underneath

      their seats. As the officers approached the vehicle, they detected a strong

      smell of marijuana and saw Appellant smoking a marijuana cigarette.


      At the officer’s request, Appellant exited the vehicle and handed Patrolman

      Marquis the marijuana cigarette. He claimed that he had reached under his

      seat to locate his GPS unit, which he held in his hand. Based on the odor

      and presence of marijuana, the officers conducted a probable cause search

      of the vehicle and also a patdown of both Appellant and his girlfriend. The

      officers did not find any contraband on Appellant’s person, but located what

      appeared to be crack cocaine and a crack pipe in his girlfriend’s hooded

      sweatshirt.


      Officer Exterovich asked Appellant whether he had any firearms inside the

      vehicle. Appellant responded that he did not, as he is a convicted felon and

      subject to a weapons disability. However, during a search of the vehicle

      officers found a firearm underneath the passenger seat. A loose bullet and

      a magazine were located in the center console. Both Appellant and his

      girlfriend denied having any knowledge of the firearm. Officers relayed the

      firearm’s serial number to dispatch and learned that it had been reported

      stolen several days before by a Steubenville resident.


State v. Harrison, 7th Dist. Jefferson No. 19 JE 0009, 2020-Ohio-3624, ¶ 6-9.



Case No. 19 JE 0009
                                                                                         –4–


       {¶3}   In the two indictments, Appellant was charged with one count of failure to

comply with the order or signal of a police officer, a felony of the third degree in violation

of R.C. 2921.331(B), (C)(5)(a)(iii); one count of having a weapon while under disability, a

felony of the third degree in violation of R.C. 2923.13(A)(3); one count of receiving stolen

property, a felony of the fourth degree in violation of R.C. 2913.51(A), (C); tampering with

evidence, a felony of the third degree in violation of R.C. 2921.12(A)(1), (B); and

improperly handling a firearm in a motor vehicle, a felony of the fourth degree in violation

of R.C. 2923.16(B).

       {¶4}   Following a jury trial, Appellant was convicted of all charged offenses,

including tampering with the evidence due to his actions in placing the gun underneath

the seat as police approached the vehicle. The trial court imposed an aggregate sentence

of twelve years of incarceration.

       {¶5}   On appeal, we reversed and vacated Appellant’s receiving stolen property

conviction and the corresponding sentence. We affirmed all other aspects of Appellant’s

convictions and sentence.

                                         Reopening

       {¶6}   Pursuant to App.R. 26(B)(1), a criminal defendant “may apply for reopening

of the appeal from the judgment of conviction and sentence, based on a claim of

ineffective assistance of appellate counsel.” An applicant must demonstrate that “there

is a genuine issue as to whether the applicant was deprived of the effective assistance of

counsel on appeal.” App.R. 26(B)(5). If the application is granted, the appellate court

must appoint counsel to represent the applicant if the applicant is indigent and

unrepresented. App.R. 26(B)(6)(a).




Case No. 19 JE 0009
                                                                                         –5–


       {¶7}   In order to show ineffective assistance of appellate counsel, the applicant

must meet the two-prong test outlined in Strickland v. Washington, 466 U.S. 668, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984). Pursuant to Strickland, the applicant must first

demonstrate deficient performance of counsel and then must demonstrate resulting

prejudice. Id. at 687. See also App.R. 26(B)(9).

                                ASSIGNMENT OF ERROR


       The trial court violated Mr. Harrison's rights to due process and a fair trial

       when, in the absence of sufficient evidence, he was convicted of tampering

       with evidence. Fifth and Fourteenth Amendments to the United States

       Constitution; Article I, Section 16 of the Ohio Constitution. (Apr. 16, 2019,

       Judgment Entry.)


       {¶8}   Appellant argues the Ohio Supreme Court has held that the state must

establish that law enforcement was conducting an investigation related to the conduct

forming the basis for a tampering with evidence charge, or that such investigation was

likely to be conducted, in order to convict. See Straley, supra. Here, Appellant argues

that the state did not establish that the officers were conducting a firearm investigation or

that such investigation was likely.

       {¶9}   The state has not filed a response brief.

       {¶10} In Straley, officers initiated a traffic stop on a vehicle driven by the appellant

on suspicion of driving under the influence of alcohol. Id. at ¶ 3. During the investigation,

the officers decided not to arrest the appellant and attempted to arrange for someone to

drive her home. At some point, she ran to a nearby building and called out to the officers




Case No. 19 JE 0009
                                                                                      –6–


that she was not fleeing, but had to urinate. She shortly returned to the area where

officers waited.   One officer walked over to the building and saw a plastic baggie

containing suspected drugs near where the appellant had urinated.          She was then

charged with driving under the influence, drug related offenses, tampering with evidence,

and public urination.

       {¶11} On appeal, the Second District vacated the tampering with evidence

conviction because the conduct associated with that charge, dropping the baggie of drugs

near the building, did not relate to the ongoing investigation into driving under the

influence of alcohol or any investigation regarding public urination. The Ohio Supreme

Court accepted the case as a certified conflict. The Straley Court affirmed the Second

District. The Court explained the importance of “the time of the act of alleged tampering.”

Id. at ¶ 19. At the time the actions forming the basis for the tampering charge occur, the

conduct supporting this charge must either be the subject of an ongoing or likely

investigation in order to convict. Id.

       {¶12} The Straley Court determined that, at the point the appellant dropped the

baggie of drugs, she was under an alcohol investigation and a likely public urination

investigation. Neither of these involved drug activity, and had she not dropped the baggie

of drugs, they do not appear likely to have formed the basis for a separate investigation.

Because her conduct in disposing of the drugs was not related to the ongoing or likely to

occur investigations, the Court held that the tampering conviction was not supported by

sufficient evidence. Id. at ¶ 19.

       {¶13} In the instant matter, the relevant question is: when did Appellant attempt

to hide the firearm? While there is no direct evidence as to the specific time this conduct




Case No. 19 JE 0009
                                                                                      –7–


occurred, the record provides circumstantial evidence that it occurred when he reached

underneath his seat as the officers approached the vehicle. Pursuant to Straley, the

important issue is: what investigation was taking place or was likely to occur at that

moment. This record shows Appellant did not know why the three police cars had arrived

or that they had received a tip about possible drug activity. However, as he was holding

a marijuana cigarette in his hand as the officers approached the vehicle, it can be

presumed that he knew some drug investigation had or was likely to begin.

      {¶14} The question becomes whether Appellant had any reason to believe that

investigation into a firearm was likely. The record reveals that he has a criminal history

involving drug related charges, hence is under a weapons disability. It can be presumed

that he knew a search of his person, and probably the vehicle, would likely occur based

on the open and obvious presence of drugs. Any such search would result in discovery

of his firearm. The record shows that the officers believed that they needed to investigate

for possible firearms, because when Officer Sean Exterovich approached the vehicle, he

asked Appellant if he had a firearm. Appellant responded that he did not, as he was under

a weapons disability. In a jailhouse telephone call to a friend, Appellant confided that he

had forgotten that his gun was inside the vehicle until police arrived.       These facts

demonstrate that Appellant knew the presence of the firearm was problematic and would

likely be discovered by law enforcement during their investigation.

      {¶15} Importantly, at the moment Appellant placed the firearm underneath his

seat, the officers were approaching the vehicle and able to observe his movements.

Despite knowing that the officers could see him through the windshield, he made a furtive

movement and placed his hands underneath his seat. At that point, he could reasonably




Case No. 19 JE 0009
                                                                                      –8–


expect that the officers may suspect his actions involved dangerous contraband and

would investigate those actions for purposes of officer safety, which occurred.

      {¶16} In summation, there is ample evidence that an investigation regarding

whether he had a firearm did occur and was likely to occur here, based on Appellant’s

weapons disability, his movements, and the obvious presence of drugs.             Based on

Straley, his tampering with evidence conviction was appropriate and Appellant’s

argument that he was deprived of effective assistance of counsel on appeal is misplaced.

      {¶17} Accordingly, Appellant's sole assignment of error is without merit.

                                       Conclusion

      {¶18} Appellant argues that his appellate counsel was ineffective for failure to

challenge the sufficiency of the evidence presented relating to his tampering with

evidence conviction. For the reasons provided, Appellant has failed to show he was

deprived of effective assistance of counsel on appeal.

      {¶19} Accordingly, Appellant's application for reopening is denied.




 JUDGE CHERYL L. WAITE


 JUDGE CAROL ANN ROBB


 JUDGE DAVID A. D’APOLITO




Case No. 19 JE 0009
                                                           –9–


                             NOTICE TO COUNSEL

       This document constitutes a final judgment entry.




Case No. 19 JE 0009